internal_revenue_service number release date index number ------------------------ --------------------------------- -------------------------------------- -------------------------------- ------------------------------- ------------------------------------------ ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number -------------------- refer reply to cc fip b01 plr-120744-11 date august legend trust -------------------------------------- fund a --------------------------------- ------------------------- fund b -------------------------------------- ---------------------------------------------- fund c ----------------------------------------------- ------------------------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- date ----------------------- plr-120744-11 state -------------------- dear ------------------ this ruling responds to a letter dated date and subsequent correspondence dated date submitted on behalf of fund a fund b and fund c each a fund and collectively the funds the funds request consent to revoke previous elections made by the funds under sec_4982 of the internal_revenue_code the code for year and subsequent years in addition the funds also requested that the calculation of their required distributions under sec_4982 and sec_4982 and for the calendar_year ending december year be determined on the basis of capital_gains_and_losses specified gains and losses and mark-to-market gains from specified provisions if any realized and recognized during the ten-month period from january year through october year facts trust was organized as a state business_trust on date trust is registered under the investment_company act of u s c 80a-1 et seq as amended as a diversified open-end management investment_company and the funds are a series within trust each fund has made an election under sec_851 to be treated as a regulated_investment_company ric for federal_income_tax purposes as well as an election under sec_851 to be treated as a separate corporation for federal_income_tax purposes each fund is an accrual basis taxpayer and each fund’s taxable_year ends on december pursuant to sec_4982 the funds elected to use their tax_year ending on december in lieu of the one-year period ending on october for the purposes of calculating the required_distribution under sec_4982 and e fund b made a sec_4982 election in year and fund c made the election in year fund a has had a sec_4982 e a election in place since year and may have had the election in place in prior years the elections under sec_4982 were made in an attempt to minimize the complexity of tax_accounting associated with dual calculations of capital_gains_and_losses and sec_988 gains and losses under the excise_tax and subchapter_m provisions of the code however the funds’ experience has been that their sec_4982 elections created additional administrative burdens primarily due to time constraints in declaring required excise_tax distributions accordingly each fund seeks consent to revoke its election to use the taxable_year for purposes of calculating its required_distribution each fund makes the following representations plr-120744-11 its desire to revoke its election is due to administrative and non-tax related financial burdens caused by the election it is not seeking to revoke its election in order to preserve or secure a tax_benefit it will neither benefit through hindsight nor prejudice the interests of the government if permitted to revoke its election and it will not make a subsequent election under sec_4982 for at least five calendar years following the year of the grant of revocation law and analysis sec_4982 which was enacted as part of the tax_reform_act_of_1986 and is effective for tax years beginning after date imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution over the distributed_amount for the calendar_year sec_4982 defines the term required_distribution to mean with respect to any calendar_year the sum of a percent of the ric’s ordinary_income for such calendar_year as defined in sec_4982 plus b percent of its capital_gain_net_income for the one-year period ending on october of such calendar_year sec_4982 provides that if the taxable_year of a ric ends with the month of november or december the ric may elect to have its taxable_year taken into account in lieu of the one-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary sec_4982 provides that any specified_gain or specified_loss which would be properly taken into account for the portion of the calendar_year after october shall be treated as arising on january of the following calendar_year sec_4982 defines specified_gain and specified_loss as ordinary gain_or_loss from the sale exchange or other_disposition of property including the termination of a position with respect to such property the terms include any foreign_currency_gain_or_loss attributable to a sec_988 transaction and any amount includible in gross_income under sec_1296 in the case of gain or allowable as a deduction under sec_1296 in the case of loss sec_4982 provides that if a ric makes an election under sec_4982 the last day of the ric’s taxable_year will be substituted for october sec_4982 provides that for the purposes of determining a ric’s ordinary_income each specified mark-to-market provision shall be applied as if such ric’s taxable_year ended on october it also provides that in the case of a ric making an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the ric’s taxable_year for october section plr-120744-11 e b defines specified_mark_to_market_provision as sec_1256 and sec_1296 and any other provision of the code or regulations thereunder which treats property as disposed of on the last day of the taxable_year sec_4982 and sec_4982 provide that a ric with a calendar_year that does not have an sec_4982 election in effect will compute capital_gain_net_income for a one-year period ending on october for a ric that is revoking its election under sec_4982 there is a possible inference that for the first year following the revocation such ric’s calculation of its capital_gain_net_income will include the november-december period twice once as part of the preceding calendar_year and then again as part of the one-year period calculation for the year_of_change to clarify that such a double inclusion is not required the funds have requested that the calculation of their required_distribution with respect to capital_gain_net_income be determined on the basis of capital_gain_net_income realized and recognized during the ten-month period from january through october of year the funds also requested that the same shortened tax_year be applied for the calculation of items of gain_or_loss described in sec_4982 and however due to the differing statutory language of sec_4982 and from that of sec_4982 and e such an additional ruling is unnecessary unlike sec_4982 sec_4982 and do not refer to a one-year period calculation sec_4982 provides that amounts that otherwise would be taken into account for the portion of a calendar_year after october are treated as arising on january of the following year effectively deferring inclusion of these amounts until the subsequent year because the funds had a sec_4982 election in place for year sec_4982 and c would be applied to treat specified gains or losses which would be properly taken into account for the portion of the calendar_year after december year as arising on january of year in other words for the years that the sec_4982 election was in place there was no deferral of specified gains or losses and the funds’ revocation of sec_4982 will have no effect on the calculation of the year sec_4982 specified gains and losses in addition sec_4982 states that each specified mark-to-market provision shall be applied as if the company’s taxable_year ended on october it also provides that in the case of a ric making an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the ric’s taxable_year for october because the funds had a sec_4982 election in place for year sec_4982 would be applied to treat the specified mark-to-market provisions as applying on december of year and the revocation of the sec_4982 election for year will not cause the year gains to be attributed to year plr-120744-11 conclusion based upon the information submitted and the representations made we conclude that the funds’ desire to revoke their elections under sec_4982 of the code is because of administrative burdens and not because of any federal tax- related financial burden caused by the election the funds do not seek to revoke their elections for the purpose of preserving or securing a federal tax_benefit additionally the funds will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke their elections accordingly based on the representations made and pursuant to sec_4982 the secretary consents to the revocation of the elections made by the funds under sec_4982 effective for calendar_year and subsequent years in addition in calculating the required_distribution for calendar_year for the purposes of sec_4982 and e capital_gain_net_income will be determined on the basis of capital_gain_net_income realized and recognized during the ten-month period from january year through october year as a condition to the secretary’s consent to the revocation pursuant to sec_4982 the funds may not make subsequent elections under sec_4982 for a period of five calendar years following the year to which the grant of revocation applies ie year through year inclusive except as specifically ruled upon above no opinion is expressed or implied as to any other federal excise or income_tax consequences this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative it is important that a copy of this letter be attached to the federal income and excise_tax returns filed by the funds for the year to which this ruling applies sincerely richard lafalce richard lafalce assistant to the branch chief branch office of associate chief_counsel financial institutions and products cc
